DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 11/29/2021 have been entered.
Claims 7-9 are pending.
The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 11/29/2021.
The outstanding rejection under 35 USC 103a is withdrawn in view of the amendments and applicant’s arguments filed 11/29/2021. Specifically, the evidence provided by the applicant and the arguments with regard to the cell line used in the cited prior art and the anti-cancer agents not effective in treating pulmonary hypertension have been considered and are found persuasive to withdraw the rejection under 35 USC 103a.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the use of the herein claimed combination of itraconazole and mebendazole in a method of treating pulmonary hypertension is not taught or fairy suggested by the prior art.
Claims 7-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627